Case 1:20-cv-25270-XXXX Document 1 Entered on FLSD Docket 12/28/2020 Page 1 of 21




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                         MIAMI DIVISION

  --------------------------------------------------------------------------X   Case No.:
  CARLINE MAZARD-SAINTILUS, and R.M., a minor, by
  and through her parent and natural guardian, Danyeal Kight,
                                                                                COMPLAINT
                                              Plaintiffs,

                   -against-                                                    PLAINTIFFS DEMAND
                                                                                A TRIAL BY JURY
  MIAMI-DADE COUNTY and MIAMI-DADE ECONOMIC
  ADVOCACY TRUST,

                                               Defendants.
  --------------------------------------------------------------------------X

          Plaintiffs, CARLINE MAZARD-SAINTILUS (hereinafter “Plaintiff MAZARD-

  SAINTILUS”) and R.M., a minor (hereinafter “Plaintiff R.M.”), by and through her parent and

  natural guardian, Danyeal Kight, by their attorneys, PHILLIPS & ASSOCIATES, ATTORNEYS AT

  LAW, PLLC, hereby complains of the Defendants MIAMI-DADE COUNTY and MIAMI-DADE

  ECONOMIC ADVOCACY TRUST (together “Defendants”), upon information and belief, as

  follows:

                                         NATURE OF THE ACTION

  1.      Plaintiffs complain pursuant to Title VII of the Civil Rights Act of 1964, as amended, 42

          U.S.C. § 2000e et. seq. (“Title VII”), Section 1983 of the Civil Rights Act of 1871, 42

          U.S.C § 1983 (“Section 1983”), and the Florida Civil Rights Act of 1992, (Fla.Stat. §

          760.10, et seq.) (“FCRA”) and seek damages to redress the injuries Plaintiffs have suffered

          as a result of being discriminated against, retaliated against and wrongfully terminated

          at their place of work. Plaintiff R.M. was subjected to discrimination and sexual

          harassment on the basis of her sex/gender (female). Plaintiff MAZARD-SAINTILUS was
Case 1:20-cv-25270-XXXX Document 1 Entered on FLSD Docket 12/28/2020 Page 2 of 21




        subjected to a hostile work environment and retaliation for reporting Plaintiff R.M.’s

        sexual harassment incident.

                                  JURISDICTION AND VENUE

  2.    The jurisdiction of this Court is invoked pursuant to 28 U.S.C. § 1331, as this action arises

        under 42 U.S.C. § 2000(e), et seq.

  3.    The Court has supplemental jurisdiction over all state law claims pursuant to 28 U.S.C.

        §1367.

  4.    Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) as a substantial part of the

        actions or omissions giving rise to the claims for relief occurred within this judicial district.

                                   CONDITIONS PRECEDENT

  5.    On October 3, 2019 and October 16, 2019, Plaintiffs MAZARD-SAINTILUS and R.M.,

        respectively, filed timely charges of discrimination upon which this Complaint is based

        with the Equal Employment Opportunities Commission (“EEOC”) and their charges were

        jointly filed with the Florida Commission on Human Relations (“FCHR”).

  6.    Plaintiffs received Notices of Right to Sue from the EEOC, dated September 30, 2020, with

        respect to the charges of discrimination. Copies of the Notices are annexed to this

        Complaint.

  7.    This action is being commenced within 90 days of receipt of the Notices of Right to Sue.

                                                  PARTIES

  8.    At all relevant times herein, Plaintiff MAZARD-SAINTILUS was and is a resident of the

        State of Florida and was and is a “person” and “employee” entitled to protection as defined

        by the relevant federal and state laws.
Case 1:20-cv-25270-XXXX Document 1 Entered on FLSD Docket 12/28/2020 Page 3 of 21




  9.    At all times relevant, Plaintiff R.M., a minor of the female gender, was and is a resident of

        the State of Florida and was and is a “person” and an “employee” entitled to protection by

        the relevant federal and state laws.

  10.   Plaintiffs MAZARD-SAINTILUS and R.M. are collectively referred to as “Plaintiffs.”

  11.   At all relevant times herein, Defendant Miami-Dade County (hereinafter “MDC”), a

        political subdivision of the State of Florida, provides municipal services and operates the

        Miami-Dade Economic Advocacy Trust ("the MDEAT"),

  12.   At all relevant times herein, Defendant Miami-Dade Economic Advocacy Trust

        (hereinafter “MDEAT”) is a government organization that provides resources to help

        residents in Miami Dade County.

  13.   Defendant Miami-Dade County and Defendant Miami-Dade Economic Advocacy Trust

        are collectively referred to as “Defendants.”

  14.   At all times relevant, Defendants employed more than fifteen (15) employees and was

        Plaintiffs’ employer within the meaning of the applicable federal and state laws.

                                       MATERIAL FACTS

  15.   On or about January 22, 2018, Plaintiff MAZARD-SAINTILUS began working for

        Defendants as a temporary employee in the position of Special Projects Coordinator.

  16.   At all times, Plaintiff was a highly proficient employee and performed well in her

        position/title.

  17.   In fact, on or about April 19, 2019, Defendant MDEAT offered Plaintiff a full-time

        permanent position as a Loan Servicing Manager, earning a salary of approximately

        $68,000 per year.
Case 1:20-cv-25270-XXXX Document 1 Entered on FLSD Docket 12/28/2020 Page 4 of 21




  18.   In or about June 2017, Plaintiff R.M. began working for Defendants as an intern earning a

        wage of approximately $9.00 per hour.

  19.   At all times, Plaintiffs were above satisfactory employees that performed their duties

        without any major performance issues.

  20.   Starting in August 2019, Plaintiffs were continuously subjected to a hostile work

        environment stemming from reporting the sexual harassment of Plaintiff R.M.

  21.   In or around July 2019, Plaintiff R.M. attended Teen Court Summit, an annual event that

        all interns of Defendant MDEAT attend.

  22.   At the event, Plaintiff R.M. took a picture of herself and other interns and staff in

        attendance. Plaintiff R.M. was asked by Defendant MDEAT’s employee, Rulah Bennett

        (hereinafter “Bennett”) to send him the group picture via text message. Bennett provided

        his cellphone number, so Plaintiff sent the picture, as requested.

  23.   On or about August 17, 2019, Plaintiff R.M. took senior year pictures at her high school.

        She received proofs of the pictures online, which she took screenshots of to share with

        relatives.

  24.   While sending the pictures to family, Plaintiff R.M. accidentally selected Bennett as a

        recipient and sent him the pictures in error. Plaintiff R.M. did not realize her mistake until

        she received a text message response from Bennett complimenting her physical

        appearance.

  25.   Bennett responded, “OMG! you are gorgeous. Damn (red heart emoji).” Plaintiff R.M. was

        uncomfortable and responded with a thank you. Bennett then continued, “I almost didn’t

        know it was you. I was like shit… I need to hit this up (wink face emoji).” Plaintiff R.M.
Case 1:20-cv-25270-XXXX Document 1 Entered on FLSD Docket 12/28/2020 Page 5 of 21




        did not know how to respond. She was shocked by the comment and extremely

        uncomfortable.

  26.   Bennett then asked Plaintiff R.M. to give him a call. When Plaintiff R.M. did not call,

        Bennett called her twice that night. Plaintiff R.M. answered and conferenced in a friend on

        Bennett’s brief calls. During those phone calls, Bennett continued to compliment Plaintiff’s

        body and made it clear he was interested in Plaintiff R.M. romantically. During that same

        evening, Bennett continued to text Plaintiff R.M. and told her he wished she were there

        with him (hereinafter the “Sexual Harassment Incident”).

  27.   Plaintiff R.M. felt threatened and humiliated by Bennett’s conduct towards her.

  28.   On August 19, 2019, Plaintiff R.M. reported Bennett’s sexual harassment to two staff

        members of Defendant MDEAT, Jefferca Boomery and Plaintiff MAZARD-SAINTILUS.

  29.   Plaintiff R.M. indicated that her supervisor was not in so, out of concern and because

        Bennett was much older than the minor Plaintiff R.M., Plaintiff MAZARD-SAINTILUS

        decided to report the Sexual Harassment Incident to the Defendant MDEAT’s Department

        Personnel Representative (“DPR”).

  30.   On August 20, 2019, DPR followed up and requested a statement from Plaintiff MAZARD-

        SAINTILUS. DPR also interviewed Plaintiff R.M. and Bennett and obtained statements

        from each person.

  31.   Plaintiff MAZARD-SAINTILUS provided a written statement regarding the Sexual

        Harassment Incident, as requested.

  32.   Immediately following the reporting of Bennett’s sexual harassment, Plaintiff MAZARD-

        SAINTILUS’ supervisor, Traci Pollock (hereinafter “Pollock”), began a campaign of
Case 1:20-cv-25270-XXXX Document 1 Entered on FLSD Docket 12/28/2020 Page 6 of 21




        retaliation against Plaintiff MAZARD-SAINTILUS by subjecting her to pervasive

        disparate treatment and creating a hostile work environment.

  33.   For example, on August 20, 2019, the same day Plaintiff MAZARD-SAINTILUS reported

        the Sexual Harassment Incident, Pollock sent her an email informing her that she could no

        longer attend a housing conference in Orlando that Plaintiff MAZARD-SAINTILUS had

        been approved to attend.

  34.   Although Pollock presented other reasons why Plaintiff MAZARD-SAINTILUS could no

        longer attend the conference, those reasons were pretextual. Given the timing of Pollock’s

        decision to rescind her approval for Plaintiff MAZARD-SAINTILUS to attend the

        conference, it was due to Plaintiff MAZARD-SAINTILUS reporting the Sexual

        Harassment Incident.

  35.   On August 21, 2019, Pollock continued to retaliate against Plaintiff MAZARD-

        SAINTILUS. Pollock called a meeting and summoned all employees, including staff

        members from the satellite Miami Gardens office. However, Pollock excluded Plaintiff

        MAZARD-SAINTILUS.

  36.   Plaintiff MAZARD-SAINTILUS could hear one of her colleagues express concern that

        Plaintiff MAZARD-SAINTILUS was not present. However, Pollock discouraged the

        employee in their efforts to include Plaintiff MAZARD-SAINTILUS.

  37.   Later on during the meeting, Defendant MDEAT’s Executive Director, John Dixon

        (hereinafter “Dixon”), joined and wondered why Plaintiff MAZARD-SAINTILUS was not

        present. Dixon extended an invitation to Plaintiff MAZARD-SAINTILUS. However,

        Pollock attempted to dissuade the invitation by stating that the meeting was wrapping up.

        Undeterred, Dixon invited Plaintiff MAZARD-SAINTILUS regardless.
Case 1:20-cv-25270-XXXX Document 1 Entered on FLSD Docket 12/28/2020 Page 7 of 21




  38.   During the meeting, Plaintiff MAZARD-SAINTILUS listened as Pollock made

        conspicuous references to “office gossiping” being unacceptable and repeatedly

        emphasized that all employees needed to address their concerns to their immediate

        supervisors and no one else. Plaintiff MAZARD-SAINTILUS understood this to be a

        reference to the Sexual Harassment Incident she had reported.

  39.   Pollock acted purposefully to isolate and alienate Plaintiff MAZARD-SAINTILUS.

        Plaintiff MAZARD-SAINTILUS was excluded from the weekly Team Management

        Meetings held every Tuesday morning and the weekly Housing Division Meetings held

        every Wednesday afternoon. Plaintiff MAZARD-SAINTILUS attended these meetings

        with no issues before providing the written statement of the Sexual Harassment Incident

        on August 20, 2019.

  40.   Plaintiff MAZARD-SAINTILUS realized that Pollock’s attempt to exclude her from these

        meetings was another attempt to retaliate against her.

  41.   In addition, Pollock communicated with Plaintiff MAZARD-SAINTILUS aggressively

        and in an intimidating and threatening manner. Pollock often mentioned Plaintiff

        MAZARD-SAINTILUS was still in her probationary period to further intimidate Plaintiff

        MAZARD-SAINTILUS and create a hostile work environment for her.

  42.   On August 23, 2019, Plaintiff MAZARD-SAINTILUS received an email from Pollock

        scrutinizing her work and her office interactions. In the email, Pollock created new

        reporting requirements for Plaintiff MAZARD-SAINTILUS. She asked that Plaintiff

        MAZARD-SAINTILUS start keeping a list of all her work activities that Plaintiff

        MAZARD-SAINTILUS would now be required to submit to her each week.
Case 1:20-cv-25270-XXXX Document 1 Entered on FLSD Docket 12/28/2020 Page 8 of 21




  43.   This was an effort to make Plaintiff MAZARD-SAINTILUS’ job more burdensome and

        difficult. Thereby rendering the work environment even more hostile.

  44.   On or about August 27, 2019, following her doctor’s recommendation, Plaintiff

        MAZARD-SAINTILUS took a leave of absence until September 3, 2019, as her work

        environment began to wear on her mental health and caused her severe stress and anxiety.

  45.   On September 12, 2019, a visit to Bayview Loan Servicing to look at the company’s

        technology and operations was scheduled. Plaintiff MAZARD-SAINTILUS presence was

        specifically requested, but Pollock denied the request.

  46.   On September 16, 2019, as an intimidation tactic, Pollock sent Plaintiff MAZARD-

        SAINTILUS an aggressive email quoting Defendant MDEAT’s employee rules. In the

        email, Pollock accused Plaintiff MAZARD-SAINTILUS of attempting to sway public

        opinion about her management decisions. Plaintiff MAZARD-SAINTILUS was taken

        aback and decided it was time to take action.

  47.   Pollock’s conduct had the purpose or effect of unreasonably and unfairly interfering with

        Plaintiff MAZARD-SAINTILUS’ work performance by creating an intimidating, hostile,

        or offensive working environment in retaliation for reporting the Sexual Harassment

        Incident.

  48.   The same day, Plaintiff MAZARD-SAINTILUS reached out to Defendant MDEAT’S

        DPR representative, Clevell Brown-Jennings (hereinafter “Brown-Jennings”) and

        complained about the disparate treatment and hostile work environment. Plaintiff

        MAZARD-SAINTILUS reported that Pollock had consistently made efforts to harass,

        intimidate and isolate her in retaliation for reporting another employee’s sexual
Case 1:20-cv-25270-XXXX Document 1 Entered on FLSD Docket 12/28/2020 Page 9 of 21




        harassment. As a result, Plaintiff MAZARD-SAINTILUS has been seeking therapy for her

        anxiety and depression.

  49.   Brown-Jennings offered to arrange a meeting between Plaintiff MAZARD-SAINTILUS,

        a representative of DPR, Dixon, and Pollock. Plaintiff MAZARD-SAINTILUS expressed

        her preference to have an initial meeting without Pollock to discuss her concerns, then have

        a subsequent meeting to include Pollock. Plaintiff MAZARD-SAINTILUS expressed that

        this was due to her fear of further abuse and retaliation from Pollock. Brown-Jennings

        acknowledged Plaintiff MAZARD-SAINTILUS concerns and said she would look into

        Dixon’s availability.

  50.   The same day, Plaintiff MAZARD-SAINTILUS received a hostile email from Pollock. In

        the email, Pollock accused Plaintiff MAZARD-SAINTILUS of adding Pollock’s name to

        documents without her consent. Plaintiff MAZARD-SAINTILUS clarified that the

        documents, in fact, were pre-drafted by someone other than Plaintiff MAZARD-

        SAINTILUS and had already included Pollock’s name. Prior to then, this had never been

        an issue. This disparate treatment further evidences the retaliation Plaintiff MAZARD-

        SAINTILUS suffered at the hands of Pollock.

  51.   On September 18, 2019, after she had not heard from Brown-Jennings, Plaintiff

        MAZARD-SAINTILUS reached out to her to inquire about the status of the meeting with

        Dixon to discuss Plaintiff MAZARD-SAINTILUS’ retaliation and hostile work

        environment claims.

  52.   On September 19, 2019, Brown-Jennings, contacted Plaintiff MAZARD-SAINTILUS to

        inform her that a meeting with Dixon would be scheduled for the following week.
Case 1:20-cv-25270-XXXX Document 1 Entered on FLSD Docket 12/28/2020 Page 10 of 21




   53.   On September 19, 2019, Plaintiff MAZARD-SAINTILUS filed a complaint against

         Pollock with the Miami-Dade County Human Rights and Fair Employment Practice

         Division.

   54.   On September 25, 2019, Defendant MDEAT notified Plaintiff R.M. that her last day of

         employment would be September 27, 2019. Plaintiff R.M. inquired as to the reasons for

         her termination and she was told that there were budgetary cuts that resulted in layoffs.

   55.   On September 27, 2019, Defendant MDEAT terminated Plaintiff MAZARD-SAINTILUS’

         employment.

   56.   The above are examples of the acts of retaliation and hostile work environment that

         Plaintiff MAZARD-SAINTILUS was subjected to regularly after reporting the Sexual

         Harassment Incident involving Plaintiff R.M.

   57.   While Plaintiff MAZARD-SAINTILUS was experiencing unfair backlash and retaliation,

         Plaintiff R.M. experienced retaliation of her own.

   58.   Defendant MDEAT’s reason for Plaintiff R.M.’s termination was pretextual. Plaintiff

         R.M.’s termination was due to discrimination and retaliation based on her engaging in

         protected activity by reporting sexual harassment.

   59.   Plaintiffs have suffered tremendously and continue to suffer as a result of Defendant

         subjecting them to harassment, a hostile work environment, and adverse employment

         actions. These unlawful employment practices have caused Plaintiffs serious emotional

         distress. Additionally, Plaintiffs feel humiliated.

   60.   The discrimination and retaliatory actions of their supervisors left Plaintiffs feeling

         targeted, alone and unsupported at their place of work.
Case 1:20-cv-25270-XXXX Document 1 Entered on FLSD Docket 12/28/2020 Page 11 of 21




   61.   Upon information and belief, Defendants are aware of their obligations under Title VII and

         FCRA.

   62.   Defendants knew or should have known of the discriminatory conduct of its employees

         against Plaintiffs and failed to take corrective measures within its control.

   63.   Defendants failed to take seriously Plaintiffs’ allegations concerning the hostile

         environment and discriminatory treatment they suffered.

   64.   As a result of Defendants’ actions, Plaintiffs felt and continue to feel extremely humiliated,

         offended, disturbed, degraded, victimized, embarrassed, and emotionally distressed by the

         blatantly unlawful, discriminatory, and retaliatory conduct.

   65.   As a result of the acts and conduct complained of herein, Plaintiffs have suffered emotional

         distress, future pecuniary losses, emotional pain, suffering, inconvenience, loss of

         enjoyment of life, injury to reputation, and other non-pecuniary losses.

   66.   Defendants’ actions and conduct were intentional and intended to harm Plaintiffs.

   67.   Defendants’ conduct was malicious, willful, outrageous, and/or reckless and conducted

         with full knowledge of the law.

   68.   As a result of the above, Plaintiffs demand Punitive Damages as against Defendants.

                      AS A FIRST CAUSE OF ACTION FOR DISCRIMINATION
                      UNDER TITLE VII OF THE CIVIL RIGHTS ACT OF 1964

   69.   Plaintiffs repeat and reallege each and every allegation made in the above paragraphs of

         this Complaint.

   70.   Title VII of the Civil Rights Act of 1964, as amended 42 U.S.C. § 2000e-2(a)(1) provides,

         in pertinent part, that:

                 It shall be an unlawful employment practice for an employer to …
                 discharge any individual, or otherwise to discriminate against any
                 individual with respect to his compensation, terms, conditions, or
Case 1:20-cv-25270-XXXX Document 1 Entered on FLSD Docket 12/28/2020 Page 12 of 21




                privileges of employment, because of such individual's race, color,
                religion, sex, or national origin.

   71.   Defendants engaged in unlawful employment practices prohibited by 42 U.S.C. §2000e et

         seq., by discriminating against Plaintiff R.M.

   72.   When Plaintiff R.M. complained to Defendant MDEAT, Plaintiff R.M.’s environment

         became more hostile.

   73.   Plaintiff R.M. was victimized, discriminated against, harassed and subjected to a hostile

         work environment and/or workplace that was permeated with humiliation, abuse,

         retaliation, and adverse employment actions.

   74.   As a result of the acts and conduct complained of herein, Plaintiff R.M. has suffered a loss

         of income, loss of employment, the loss of a salary/pay, special damages, loss of benefits,

         loss of fringe benefits and other compensation which such employment entails, and

         Plaintiff has also suffered future pecuniary losses, emotional pain, inconvenience,

         wrongful exclusion, suffering, inconvenience, loss of enjoyment of life, and other non-

         pecuniary losses.

   75.   Defendants conduct has been malicious, willful, outrageous, and conducted with full

         knowledge of the law.

   76.   Plaintiff R.M. is entitled to the maximum amount allowed under this statute/law.

                                  AS A SECOND CAUSE OF ACTION
                                FOR RETALIATION UNDER TITLE VII

   77.   Plaintiffs repeat and reallege each and every allegation made in the above paragraphs of

         this Complaint.

   78.   Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §2000e-3(a) provides that

         it shall be unlawful employment practice for an employer:
Case 1:20-cv-25270-XXXX Document 1 Entered on FLSD Docket 12/28/2020 Page 13 of 21




                    to discriminate against any of his employees . . . because [s]he
                    has opposed any practice made an unlawful employment
                    practice by this subchapter, or because [s]he has made a charge,
                    testified, assisted or participated in any manner in an
                    investigation, proceeding, or hearing under this subchapter.

   79.   Defendants engaged in an unlawful discriminatory practice by retaliating against Plaintiffs

         and terminating Plaintiffs’ employment because of Plaintiffs’ opposition to unlawful

         employment practices.

   80.   Plaintiffs were retaliated against by Defendants for engaging in protected activity.

   81.   Following Plaintiffs’ complaints, Plaintiffs were subjected to a hostile environment

         permeated with adverse employment actions, and other retaliatory behavior.

   82.   As such, Plaintiffs have been damaged as set forth herein and are entitled to the maximum

         award of damages under this law.

                 AS A THIRD CAUSE OF ACTION FOR DISCRIMINATION
                               UNDER 42 U.S.C. § 1983

   83.   Plaintiffs repeat and reallege each and every allegation made in the above paragraphs of

         this Complaint.

   84.   Defendants failure to effectively manage and control the gender discrimination and

         harassment of the Plaintiffs described above constitutes a custom of the Defendants within

         the meaning of 42 U.S.C. § 1983.

   85.   Defendants’ widespread pattern of conduct in response to Plaintiffs and other female staff

         members complaints, including its permissive and tolerant attitude, its failure to adequately

         train employees to address the behavior, its failure to effectively use and enforce its

         disciplinary policy, and its failure to implement or seek to implement additional measures,

         is so widespread that it is the functional equivalent of a formal policy.
Case 1:20-cv-25270-XXXX Document 1 Entered on FLSD Docket 12/28/2020 Page 14 of 21




   86.   The above-described custom and policy of the Defendants violated the Plaintiff R.M.’s

         right to be free from sexual discrimination and harassment under the Equal Protection

         Clause of the Fourteenth Amendment to the United States Constitution.

   87.   As a direct and proximate result of the foregoing custom and policy of the Defendant, the

         Plaintiff has suffered injury including lost wages and other employment benefits and have

         suffered emotional distress, humiliation, embarrassment, anguish and loss of enjoyment of

         life.

                   AS A FOURTH CAUSE OF ACTION FOR DISCRIMINATION
                      UNDER THE FLORIDA CIVIL RIGHTS ACT OF 1992

   88.   Plaintiffs repeat and reallege each and every allegation made in the above paragraphs of

         this Complaint.

   89.   Florida Civil Rights Act § 760.10(1) provides that:

                 It is an unlawful employment practice for an employer: (a) To
                 discharge or fail or refuse to hire any individual, or otherwise to
                 discriminate against any individual with respect to compensation,
                 terms, conditions or privileges of employment, because of such
                 individual’s race, color, religion, sex, pregnancy, national origin,
                 age, handicap, or marital status.

   90.   As described above, Defendants discriminated against Plaintiff R.M., in violation of

         FCRA, by creating a hostile work environment that included the sexual harassment of

         Plaintiff R.M.

   91.   In addition, Defendants discharged Plaintiff R.M. as a result of her complaints of sexual

         harassment.

   92.   As a result of Defendants’ unlawful discriminatory conduct in violation of the FCRA,

         Plaintiff R.M. has suffered and continues to suffer, economic loss, for which she is entitled

         to an award of monetary damages and other relief.
Case 1:20-cv-25270-XXXX Document 1 Entered on FLSD Docket 12/28/2020 Page 15 of 21




   93.      As such, Plaintiff R.M. has been damaged as set forth herein and is entitled to the maximum

            award of damages under this law.

                      AS A FIFTH CAUSE OF ACTION FOR RETALIATION
                          UNDER THE FLORIDA CIVIL RIGHTS ACT

   94.      Plaintiffs repeat and reallege each and every allegation made in the above paragraphs of

            this complaint.

   95.      Florida Civil Rights Law § 760.10(7) provides:

                   It is an unlawful employment practice for an employer, an employment
                   agency, a joint labor-management committee, or a labor organization to
                   discriminate against any person because that person has opposed any
                   practice which is an unlawful employment practice under this section,
                   or because that person has made a charge, testified, assisted, or
                   participated in any manner in an investigation, proceeding, or hearing
                   under this section.
   96.      Defendants engaged in an unlawful employment practice by discriminating against

            Plaintiffs because of their opposition to the unlawful employment practices of the

            Defendants.

   97.      As such, Plaintiffs have been damaged as set forth herein and are entitled to the maximum

            award of damages under this law.

                                             JURY DEMAND

   Plaintiffs demand a jury trial on all issues so triable.

                                         PRAYER FOR RELIEF

   WHEREFORE, Plaintiffs respectfully requests a judgment against the Defendants individually,

   jointly and severally:

         A. Declaring that Defendants engaged in unlawful employment practices prohibited by Title

            VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e, et. seq., Section 1983

            of the Civil Rights Act of 1871, 42 U.S.C. § 1983, and the Florida Civil Rights Act of 1992,
Case 1:20-cv-25270-XXXX Document 1 Entered on FLSD Docket 12/28/2020 Page 16 of 21




         Florida Civil Rights Act § 760.10, et seq., in that Defendants discriminated against Plaintiff

         R.M. on the basis of her sex, and retaliated against Plaintiffs R.M. and MAZARD-

         SAINTILUS when they complained and reported the sexual harassment of Plaintiff R.M.;

      B. Awarding damages to Plaintiffs for all lost wages and benefits, past and future, back pay

         and front pay, resulting from Defendants’ unlawful employment practices and to otherwise

         make Plaintiffs whole for any losses suffered as a result of such unlawful employment

         practices;

      C. Awarding Plaintiffs compensatory damages related to injuries suffered as per Plaintiffs’

         state law claims;

      D. Awarding Plaintiffs compensatory damages for mental, emotional injury, distress, pain and

         suffering and injury to their reputation in an amount to be proven;

      E. Awarding Plaintiffs punitive damages;

      F. Awarding Plaintiffs attorneys’ fees, costs, and expenses incurred in the prosecution of the

         action; and

      G. Awarding Plaintiffs such other and further relief as the Court may deem equitable, just and

         proper to remedy Defendants’ unlawful employment practices.
Case 1:20-cv-25270-XXXX Document 1 Entered on FLSD Docket 12/28/2020 Page 17 of 21




   Dated: December 28, 2020

                                                 Respectfully submitted,


                                           By:   _/s/ Wendy Dolce__________
                                                 Wendy Dolce, Esq.
                                                 Florida Bar No. 46715
                                                 DOLCE LAW PLLC
                                                 44 Court Street, Suite 1217
                                                 Brooklyn, New York 11201
                                                 T: (718) 571-9162
                                                 wendy@dolcelaw.com


                                           By:   _/s/ Marjorie Mesidor _______
                                                 Marjorie Mesidor, Esq.
                                                 Pro Hac Vice Forthcoming
                                                 PHILLIPS & ASSOCIATES,
                                                 ATTORNEYS AT LAW, PLLC
                                                 45 Broadway, Suite 620
                                                 New York, New York 10006
                                                 T: (212) 248-7431
                                                 mmesidor@tpglaws.com

                                                 Attorneys for Plaintiffs
Case 1:20-cv-25270-XXXX Document 1 Entered on FLSD Docket 12/28/2020 Page 18 of 21
Case 1:20-cv-25270-XXXX Document 1 Entered on FLSD Docket 12/28/2020 Page 19 of 21
Case 1:20-cv-25270-XXXX Document 1 Entered on FLSD Docket 12/28/2020 Page 20 of 21
Case 1:20-cv-25270-XXXX Document 1 Entered on FLSD Docket 12/28/2020 Page 21 of 21
